 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                            No. 2: 18-cv-2359 KJM KJN P
12                       Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13           v.
14    T. REISSNES, et al.,
15                       Defendants.
16

17          By an order filed September 12, 2018, plaintiff was granted thirty days to file a completed

18   in forma pauperis affidavit and a certified copy of his prison trust account statement, and was

19   cautioned that failure to do so would result in a recommendation that this action be dismissed.

20   The thirty days period has now expired. While plaintiff filed several documents, he did not file a

21   completed in forma pauperis affidavit and a certified copy of his trust account statement.

22          In accordance with the above, IT IS HEREBY RECOMMENDED that this action be

23   dismissed without prejudice.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
                                                       1
 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: October 24, 2018

 5

 6

 7

 8

 9
     Bon2359.fifp
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
